Citation Nr: 1114257	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-47 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide and chemical exposure.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for skin cancer, claimed as a skin condition, to include as due to herbicide and chemical exposure.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney-At-Law



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1958 to April 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The issues of service connection for a low back disability and skin cancer  are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in an unappealed July 2006 Board decision on the grounds that no nexus between current disability and service was shown.  That decision is final.

2.  Evidence received since July 2006 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record,  addresses an unestablished fact, and raises the reasonable possibility of substantiating the appeal.

3.  There is no competent evidence of a diagnosis of type II diabetes mellitus.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The criteria for service connection of type II diabetes mellitus have not been met.  38 U.S.C.A. § 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An April 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in November 2004.  38 C.F.R. § 3.159 (c)(2).  No VA examination has been provided in connection with this claim, in light of the complete absence of any evidence of a current diabetes disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material

Although the RO reopened the claim of service connection for a low back disability in February 2009, the Board is required to first consider whether new and material evidence had been presented before the merits of claim can be considered.  The Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a low back disorder was most recently denied in a July 2006 Board decision on the grounds that no nexus was shown between a current disability and service.  At the time of that denial, the evidence included private treatment records from several providers, VA treatment records, and Social Security Administration (SSA) records.  SSA records included a report of medical examination with an opinion regarding the etiology of current disabilities.

Since July 2006, updated VA treatment records and a report of VA examination have been associated with the claims file.  Additionally, the Veteran has submitted copies of two reports from Dr. CNB.  The reports from Dr. CNB, based upon a review of medical records and statements from the Veteran, include an opinion, with stated rationale, relating current low back problems to service.

This opinion was not of record at the time of the July 2006 denial, and was therefore not considered by agency decision makers.  As it represents the opinion of a new examiner, based on independent review, it is not cumulative or redundant of evidence already of record.  It directly addresses the unestablished fact of a nexus to service and, because it is a favorable opinion, it raises the reasonable possibility of substantiating the appeal.  The reports and opinion of Dr. CNB constitute new and material evidence to reopen the previously denied claim of service connection for a low back disorder.  The RO's action in reopening was proper.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

III.  Service Connection

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

VA apparently interpreted the Veteran's submission of a copy of an October 2005 Board decision addressing the issue of service connection for diabetes as a claim of service connection for diabetes mellitus in the current case.  This interpretation was validated by the Veteran's then-representative in an April 2008 response to a VA inquiry.

However, the Veteran himself has never alleged that he has been diagnosed with diabetes mellitus, nor does his current representative.  He did not report such in the history he provided to Dr. CNB, and no treating doctor, either VA or private, has indicated the presence of the disease.  Medical records are completely silent for even the suspicion of diabetes; no diagnosis is shown, nor does the Veteran take any medication or receive any treatment indicating the presence of diabetes.

The question of exposure to herbicides is irrelevant in the absence of a current disability; the Veteran is not prejudiced by adjudication at this time, as the benefit sought cannot be granted regardless of such exposure.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for diabetes mellitus is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  To this extent only, the appeal is granted.

Service connection for type II diabetes mellitus is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.



I.  Low Back Disorder

The Veteran has alleged that VA has failed to associate with his claims file a CD containing radiographic images relevant to his claim.  He states that a VA file clerk at the hospital indicated that the CD was not physically or electronically part of his medical records, and therefore had not been reviewed and considered by any examiner other than, it appears, Dr. CNB.

As these records are alleged to be in the possession of VA, they are considered to be constructively part of the claims file, and must be obtained.  On remand, VA must take appropriate action to associate the CD and the records contained thereon with the file, to include printing of any reports.

If additional records are indeed associated with the claims file, a new VA examination is required, to ensure that any medical opinion is rendered on a complete and accurate basis.

II.  Skin Cancer 

The Veteran has alleged exposure to various chemicals, to include herbicides, while stationed on Guam during service.  He alleges that the airfield was maintained using herbicides, that he handled drums of herbicide and other chemicals, and that the performance of his duties exposed him to other potentially harmful chemicals, a list of which he has provided.

In support of his allegations, the Veteran has submitted a copy of a Board decision dated in October 2005 regarding a similarly situated Veteran.  That decision finds herbicide exposure on Guam to be likely, based on various unspecified articles submitted by the Veteran.  The current appellant has submitted the decision, apparently, for precedential effect.

However, Board decisions are not precedential and the undersigned is not bound by the determination of another Judge in another case for another Veteran, based on other evidence.  38 C.F.R. § 20.1303.  

To the extent that the prior decision is offered by the Veteran for the content of the unspecified articles, regarding use of herbicides on Guam, the third hand information is considered too speculative to permit a positive finding.  The October 2005 decision summarizes and characterizes the reporting of an unknown party, and the reliability and credibility of the sources cannot be evaluated.  However, as the Veteran was not previously made aware of this deficiency, remand is required to permit him the opportunity to produce additional evidence, such as the original articles or reports, in support of his claim.

Moreover, given the positive opinion of Dr. CNB regarding a nexus between chemical exposure and current skin conditions, a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The current opinion of record is inadequate, as absolutely no rationale or reasoning behind the conclusory statement is offered.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide copies of, or sufficiently identify, the referenced articles in the October 2005 Board decision, or alternative sources, to verify the use of herbicides and other chemicals on Guam during his period of service.  VA must make reasonable efforts to obtain such should the Veteran identify specific articles or sources.

2.  Contact the VA medical center at Reno, Nevada, and associated clinics, as well as any other VA facility identified by the Veteran or in the record, and obtain a copy of a CD of radiographic images by Great Basin Imaging, reported by the Veteran as unassociated with his official records.  Images must be printed for review or otherwise attached to the official medical record, and a copy associated with the claims file.

In the alternative, the Veteran may supply an appropriate release to permit VA to obtain the images directly from Great Basin Imaging; VA must then take appropriate action to obtain the records.

If the reported CD imaging records do not exist or are otherwise unavailable, such must be certified in writing.

3.  Obtain updated VA treatment records from the VA medical center at Reno, Nevada, and associated clinics, as well as any other VA facility identified by the Veteran or in the record.

4.  Schedule the Veteran for a VA spine examination with an appropriately qualified physician; a nurse practitioner or physician's assistant is not sufficient.  The examiner should state his or her qualifications in the area of orthopedics generally and the spine in particular.  The claims file must be reviewed in conjunction with the examination; images from Great Basin Imaging should be specifically commented on.

The examiner should identify all current disabilities of the low back, and should opine as to whether it is at least as likely as not that any such was caused or contributed to by the in-service treatment for backache in service during August and September 1959, or the in-service motor cycle accident in February 1960.  The examiner should also opine as to whether chiropractic treatment in 1994/1995 represents a chronic low back condition, or isolated complaints, and discuss the role of the 2001 motor cycle accident in current disability.

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA skin disease examination.  The claims folder must be reviewed in conjunction with the examination.  The doctor should identify all current skin disabilities, and should comment on the presence of any cancer or residuals thereof.  The examiner should opine as to whether any current disability is at least as likely as not caused or aggravated by service, to include consideration of the role of chemical/herbicide exposure in service.

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).



6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


